Citation Nr: 1342585	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease with lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C. R.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increased rating for the Veteran's service-connected lumbar spine disability.  

In November 2012, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.

In August 2013, the Board remanded the claim for further development of the evidence. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As noted in the August 2013 remand, the issue of entitlement to service connection for bilateral hip arthritis due to degenerative disc disease of the lumbar spine with strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Board's August 2013 remand instructions directed the RO to schedule an appropriate VA examination to determine the nature and severity of the Veteran's service-connected lumbar spine disability.  The Veteran failed to report for an examination scheduled for October 20, 2013.  

However, in correspondence dated in October 2013, the Veteran reported that he was at the Florida Hospital waiting for a heart transplant and that he informed the RO that he could not make the October 2013 examination.  He indicated that he would call the RO when he was released from the hospital in order to reschedule the examination.   Generally, if a Veteran cancels a scheduled VA examination, the claim would be adjudicated based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008). 

There is an exception to this general rule, however, if the Veteran shows good cause for his absence. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a).  Accordingly, as good cause has been shown for the Veteran's failure to appear for the VA examination scheduled for October 2013, the AMC should contact the Veteran and make arrangement to reschedule the examination, when appropriate.

Moreover, the Veteran has reported receiving current treatment for his back at the VA Medical Centers in Orlando and Kissimmee.  On remand, all outstanding VA treatment records should be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding treatment records from the VA Medical Centers in Orlando and Kissimmee pertaining to the Veteran's back.

2.  After the development requested above has been completed to the extent possible, the AMC should contact the Veteran and make arrangements, when appropriate, to reschedule him for an examination to determine the nature and severity of the service-connected lumbar spine disability, characterized as degenerative disc disease with lumbosacral strain.  The electronic claims file should be made available to the examiner for review.  The examiner is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  Any indicated test or study must be accomplished.  The examiner is asked to address the following: 

Whether it is at least as likely as not (50 percent or greater possibility) that the service-connected lumbar spine disability has caused neurologic abnormalities, including radiculopathy of either lower extremity.

Whether it is at least as likely as not that bilateral hip pains are attributable to lumbar radiculopathy. 

A rationale for any opinion should be given.  The report must be legible.

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for benefits.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




